Citation Nr: 0031910	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-04 917	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
January 1971.  This appeal arises from a July 1997 rating 
decision of the RO, which denied service connection for left 
ear defective hearing and tinnitus.  In September 2000, the 
Board of Veterans' Appeals (Board) remanded this case to 
accord the veteran a personal hearing unless he canceled his 
request for a hearing in writing or failed to report for a 
scheduled personal hearing without adequate cause.  In an 
October 2000 written statement, the veteran indicated that he 
did not desire a personal hearing, and that he wanted his 
appeal forwarded to the Board.  


REMAND

Review of the veteran's service medical records shows that he 
denied a history of defective hearing on his pre-induction 
examination in October 1969.  His ears were normal on 
clinical evaluation.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
0
0
0

On his separation examination in November 1970, the veteran 
denied a history of hearing loss.  His ears were normal on 
clinical evaluation.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The veteran's military personnel records indicate that his 
primary military occupational specialty was combat engineer.  
The personnel records show, among other things, that the 
veteran was assigned to "D" Company of the 1st Engineer 
Battalion while serving in Europe.  His personnel records do 
not reflect that he was in combat, and the personnel records 
do not show that he received combat awards or decorations.  
Nor did he serve in the Republic of Vietnam.

In April 1997, the veteran submitted his claims of service 
connection for left ear defective hearing and tinnitus.  In a 
written statement, dated in April 1997, he indicated that, he 
was assigned to the 1st Infantry Division, located in 
Augsburg, West Germany.  He asserted that he had been a tank 
gunner, operating a 50-caliber gun, and participating with 10 
to 15 other tanks in "live" firing operations.  His 
position as a tank gunner required him to remain outside the 
tank during the exercise, which lasted some 4 hours.  The 
veteran stated that the 50-caliber gun on his tank expended 
some 150 to 200 rounds of ammunition.  The tank's main gun 
fired approximately 10 to 15 rounds.  He indicated that, 
shortly after the conclusion of the exercise, a ringing 
developed in his left ear.  The veteran contended that he had 
been involved in three, previous firing exercises, and he 
asserted, in effect, that he has left ear defective hearing 
and tinnitus resulting from this noise exposure trauma in 
service.  

On VA examination of the veteran's ears in May 1997, he 
reported a history of decreased hearing acuity, tinnitus, and 
noise exposure.  On clinical evaluation, his auricles were 
within normal limits, his external ear canals were clear, and 
his tympanic membranes were clear, mobile, and intact.  The 
examiner indicated that there was no active ear disease 
present, and there were no infections of the veteran's middle 
or inner ear.  The examining physician's diagnosis was 
subjective hearing loss and tinnitus.  

On VA audiological evaluation in May 1997, the veteran gave a 
history of a sudden hearing loss in his left ear with 
tinnitus, beginning in 1970.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
5
20
LEFT
35
55
55
45
45

The examiner indicated that the average pure tone thresholds 
in decibels were 12 decibels in the right ear and 50 decibels 
in the left ear.  The veteran's speech recognition scores 
were 100 percent in the right ear and 92 percent in the left 
ear.  A tympanogram administered to the veteran's left ear 
was described as revealing a normal "Type A" pattern.  
Ipsilateral acoustic reflex testing of the left ear was 
within normal limits.  The alternate binaural loudness 
balance test was positive for loudness recruitment in the 
left ear at 2,000 Hertz.  The examiner opined that the 
veteran's hearing acuity is within normal limits in the right 
ear, and that he has a mild to moderate sensorineural hearing 
loss in his left ear, with subjective tinnitus.  

In an October 1998 written report, a Decision Review Officer 
(DRO) at the RO described a conference with the veteran and 
his representative.  The veteran indicated that, during 
service, he trained as a tank machine gunner, and he was 
exposed to noise in service.  The veteran further stated that 
a VA medical examiner had related his hearing loss and 
tinnitus to service.  The DRO noted that the veteran had 
indicated that he would obtain statements from health care 
providers relating his hearing loss and tinnitus to service.  

Records of VA medical treatment of the veteran were 
subsequently associated with the claims folder.  In a medical 
examination report, dated in September 1996, the examiner 
noted that the veteran's ears were negative for 
abnormalities, to include congestion, tinnitus and hearing 
loss.  The veteran's hearing was intact on gross examination.  
VA outpatient treatment records, dating from October 1996 to 
October 1999, include a note from a speech pathologist that 
the veteran had requested an audiogram in support of a claim 
for VA disability benefits.  The speech pathologist reported 
that audio testing in April 1997 revealed moderate to severe 
sensorineural hearing loss in the left ear.  The veteran gave 
a history of exposure to artillery noise during service.  

A January 2000 letter from the VA Medical Center in 
Philadelphia, Pennsylvania (Philadelphia VAMC), explained to 
the DRO that a search of medical records did not reveal any 
additional medical chart notes regarding the veteran, and 
dating from April 1997 to the present.  

In a written statement in support of the veteran's appeal, 
dated in November 2000, the veteran's representative 
indicated that the veteran had not submitted any additional 
evidence, and the record does not include a statement or 
opinion from a health care provider relating the veteran's 
left ear defective hearing and tinnitus to service.  

As an initial matter, the Board notes that the May 1997 VA 
audiological evaluation of the veteran demonstrates that his 
left ear defective hearing meets the VA standards for 
considering the condition a disability, as set forth in 
38 C.F.R. § 3.385 (2000).  The May 1997 VA examination of the 
veteran's ears included a diagnosis of subjective hearing 
loss and tinnitus.  Accordingly, the Board concludes that the 
evidence shows that the disabilities at issue are currently 
present.  

The Board further notes that, during the pendency of the 
veteran's appeal, The Veteran's Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
This law clarifies and expands the "duty to assist" the 
veteran in the development of his claim.  In view of this 
statute, the Board believes that further development of the 
evidence is necessary prior to further appellate 
consideration of the veteran's claims.  

In this regard, the veteran has contended that he was 
assigned to the 1st Infantry Division, and that he served as 
a tank gunner.  His service personnel records do not confirm 
these contentions, but unit history information from "D" 
Company of the 1st Engineer Battalion might assist in 
verifying his duties as a tank gunner.  A reasonable effort 
should be made to verify the veteran's contentions about his 
exposure to noise in service.  

Additionally, while the current existence of the disabilities 
at issue is shown by medical evidence, the record does not 
contain a medical opinion as to the etiology of the veteran's 
left ear defective hearing and tinnitus.  The Board concludes 
that the veteran should be accorded a VA examination to 
obtain a medical opinion as to the etiology of his left ear 
defective hearing and tinnitus.  

Accordingly, the claims of service connection for left ear 
defective hearing and tinnitus are REMANDED to the RO for the 
following:

1.  The RO should contact the service 
department and attempt to verify the 
veteran's contentions regarding his 
exposure to noise in service, to include 
obtaining unit history information for 
"D" Company of the 1st Engineer 
Battalion, to determine whether 
individuals within that unit performed 
duties as tank gunners.  The RO should 
also request that the veteran supply any 
additional information in his possession 
which would verify his service as a tank 
gunner.  

2.  The veteran should then be accorded a 
VA examination by an otolaryngologist to 
determine the etiology of his left ear 
defective hearing and tinnitus.  If the 
veteran's contentions regarding his 
exposure to noise as a tank gunner are 
confirmed, the RO should furnish this 
information to the examiner.  All 
clinical findings should be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examining physician 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's current left ear defective 
hearing and tinnitus are related to any 
verified acoustic trauma in service or 
are otherwise related to service.  

3.  The RO should then review the claims 
of service connection for left ear 
defective hearing and tinnitus to 
determine whether they may be granted.  
If either claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
clarifying evidence, to comply with precedent decisions of 
the United States Court of Appeals for Veterans Claims, and 
to comply with recently enacted law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


